                          United States District Court
                        Western District of North Carolina
                               Asheville Division

 MITCHUM SCOTT TURPIN,                )              JUDGMENT IN CASE
                                      )
              Petitioner,             )                1:19-cv-00160-MR
                                      )             1:17-cr-00143-MR-WCM
 vs.                                  )
                                      )
 USA,                                 )
                                      )
             Respondent.              )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s March 4, 2020 Memorandum of Decision and Order.

                                               March 4, 2020
